DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 has been considered by the examiner.

Specification
The disclosure (10/16/2019) is objected to because of the following informality: [0025], line 2 the recited “Figs. 1-4,” should be “Figs. 3-4,”.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 1 the recited “wherein target” should be “wherein the target”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2015/0282122) in view of Yoo et al. (U.S. 2019/0327764).
With respect to claim 1, Kim discloses: obtaining a plurality of radio frequency
signal parameters respectively in a plurality of measuring beam directions (refer to Fig. 3, the claimed obtaining is performed by MS 1 . Fig. 2 step 224, [0059] involves obtaining (by MS 1) a plurality of radio frequency signal parameters (RSS or SINR [0059] respectively in a plurality of measuring beam directions (of the MS 1) [0059]-[0060], lines 1-5 of [0062] 8 measuring beams per antenna are used by MS 1 to obtain  the SINRs as shown in Fig. 4), wherein two adjacencies of the plurality of measuring beam directions have an angle difference therebetween (Fig. 3 the 8 beams as shown have an angle difference there between, as shown, between the antenna lobes); generating a plurality of parameter groups according to the plurality of radio frequency signal parameters (takes place in the construction of the Table of MS 1 as shown in Fig. 4, for example the SINR group for MS RxAntenna #0 and BS TxAntenna #0,  the SINR group for MS RxAntenna # 1 and BS TxAntenna #0,  SINR group for MS RxAntenna # 0 
Kim does not disclose: transmit and.
In the same field of endeavor, Yoo et al. disclose: transmit and (lines 3- 6 of [0056]. When beam reciprocity exists (or is assumed) between a base station and a terminal, the terminal may use a reception beam as a transmission beam or a transmission beam as a reception beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use beam #4 of Rx Antenna #0 to transmit and receive signals to and from beam #3 of BS Tx antenna #3 to achieve bidirectional communication between the BS and MS 1 under the assumption that channel reciprocity exists between the BS and MS 1.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325).
With respect to claim 8, Wang et al. disclose: A communication system control method (e.g. Fig. 3 or Fig. 5)  applied to a communication system comprising a first antenna device (Fig. 3 responder 302 equipped with antenna arrays,  lines 1-7 of [0025]) and a second antenna device (Fig. 3 initiator 301 equipped with antenna arrays, lines 1-7 of [0025]), and the communication system control method comprising: controlling the second antenna device to operate in an omnidirectional mode (as shown in Fig. 4B initiator is controlled to operate in a omnidirectional (transmission) mode [0034]), and controlling the first antenna device to perform a target beam direction deciding procedure (Fig. 4B, [0034] deciding procedure comprises a decision based on signal quality (e.g. SNR) by the first antenna device (302)) to decide a first target beam direction (of RX beam sector Fig. 4B e.g. Rx sector beam 3); controlling the first antenna device to operate in the first target beam direction (is part of beam combination training 315 also shown in Fig. 4C, the first antenna device (302) operates in the first target beam direction (e.g. Rx sector 3), 
	Wang et al. do not disclose:
and controlling the second antenna device to perform the target beam direction deciding procedure to decide a second target beam direction;  and controlling the second antenna device to operate in the second target beam direction (as part of the training procedure of Fig. 3).
	However, Wang et al. disclose: and controlling the second antenna device (case when 301 enters another beam training procedure e.g. as described in Fig. 3 not as an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to make the second antenna device (initiator 301) to function as a responder (after completing the beam training of Fig. 3 with the responder 302) with another initiator device to implement beam training for MIMO operation when 301 functions as a receiver (responder) and the another initiator device functions as a transmitter to steer both transmitting (of the another initiator) and receiving (of now responder 301) antennas with the best beam combinations to increase data rate and enhance signal quality (Wang et al. last sentence of [0025]).

9.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Jung et al. (U.S. 2020/0052754).
With respect to claim 10, Wang et al. do not disclose: further comprising: when a trigger condition is triggered, re-performing deciding the first target beam direction and deciding the second target beam direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. based on the teachings of Jung et al. to re-perform deciding the first target beam direction and the second target beam direction when a measured error rate (measured by the transmitter initiator 301 and the receiver responder 302 and the imitator now responder 301 and the another initiator 301) is greater than a threshold value ([0131], [0135] and Fig. 9) in order to attempt to reduce said error (implicit based on the disclosure of Jung et al. ).
 
With respect to claim 11,  Wang et al. modified by Jung et al. disclose: wherein the trigger condition comprises a condition in which a change value of an average radio frequency signal parameter of the first antenna device or the second antenna device is larger than a preset threshold ([0131], [0135] and Fig. 9, the measured error rate corresponds to the claimed “average radio frequency parameter”).

Allowable Subject Matter
10.	Claims 2-7, 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/17/2021